        Case 3:20-cv-02731-VC Document 676 Filed 09/08/20 Page 1 of 8



WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
ANGÉLICA SALCEDA (SBN 296152)                    FRANCISCO UGARTE (SBN 241710)
asalceda@aclunc.org                              francisco.ugarte@sfgov.orga
AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (SBN 300505)
FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
CALIFORNIA                                       EMILOU H. MACLEAN (SBN 319071)
39 Drumm Street                                  emilou.maclean@sfgov.org
San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
Telephone: (415) 621-2493                        SAN FRANCISCO
Facsimile: (415) 255-8437                        555 Seventh Street
                                                 San Francisco, CA 94103
Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
Additional Counsel Listed on Following Page      Fax: 415-553-9810


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION



ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUIZ TOVAR, LAWRENCE
MWAURA, LUCIANO GONZALO                          PLAINTIFFS’ CASE MANAGEMENT
MENDOZA JERONIMO, CORAIMA                        CONFERENCE STATEMENT
YARITZA SANCHEZ NUÑEZ, JAVIER
ALFARO, DUNG TUAN DANG,

                       Petitioners-Plaintiffs,

                     v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.




                         CASE NO. 3:20-CV-02731-VC
          PLAINTIFFS’ CASE MANAGEMENT CONFERENCE STATEMENT
       Case 3:20-cv-02731-VC Document 676 Filed 09/08/20 Page 2 of 8



BREE BERNWANGER* (NY SBN 5036397)     MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)           COOLEY LLP
hrodarte@lccrsf.org                   101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                San Francisco, CA 94111
CIVIL RIGHTS OF                       Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105               TIMOTHY W. COOK (Mass. BBO# 688688)*
Telephone: (415) 814-7631             tcook@cooley.com
                                      FRANCISCO M. UNGER (Mass. BBO#
JUDAH LAKIN (SBN 307740)              698807)*
judah@lakinwille.com                  funger@cooley.com
AMALIA WILLE (SBN 293342)             COOLEY LLP
amalia@lakinwille.com                 500 Boylston Street
LAKIN & WILLE LLP                     Boston, MA 02116
1939 Harrison Street, Suite 420       Telephone: (617) 937-2300
Oakland, CA 94612                     Facsimile: (617) 937-2400
Telephone: (510) 379-9216
Facsimile: (510) 379-9219             Attorneys for Petitioners-Plaintiffs

JORDAN WELLS (SBN 326491)             *Admitted Pro Hac Vice
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN
CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297




                         CASE NO. 3:20-CV-02731-VC
          PLAINTIFFS’ CASE MANAGEMENT CONFERENCE STATEMENT
          Case 3:20-cv-02731-VC Document 676 Filed 09/08/20 Page 3 of 8




                                           INTRODUCTION

        Plaintiffs submit this Case Management Conference Statement to inform the Court of

Defendants’ plan to open a 1400-bed pair of “annexes” to the Mesa Verde ICE Processing

Center (“Mesa Verde”) over the Labor Day weekend. Plaintiffs have sought additional

information about the annexes from Defendants, but their questions have until now gone

unanswered and the status of the annexes remains shrouded in mystery. Plaintiffs respectfully

request that the Court require Defendants to promptly respond to Plaintiffs’ questions regarding

the annexes so that Plaintiffs and the Court may determine whether and to what extent the

annexes are relevant to this litigation.

        The information sought by Plaintiffs is critical to avert another COVID-19 outbreak

similar to the one that has resulted from Defendants’ deliberate indifference to the health and

safety of Class members – an outbreak that, given the apparent size of the planned annexes,

could dwarf Mesa Verde’s current public health disaster. Defendants should not be able to

unilaterally declare that their self-styled “annexes” are irrelevant to this litigation, and should be

required to provide the requested information expeditiously.

        The following describes the publicly-available information Plaintiffs have about the

annexes and Plaintiffs’ outstanding requests for information from Defendants.

                                           BACKGROUND

        On December 19, 2019, ICE and GEO entered into a new, fifteen-year contract for the

operation of Mesa Verde that incorporated the Golden State Modified Community Correctional

Facility (MCCF) and Central Valley MCCF as “annexes.” See GEO v. Newsom, No. 3:19-cv-

02491-JLS-WVG, Dkt. 15-3 ¶¶ 31, 35, 40 (Decl. of Amber Martin) (S.D. Cal. Jan. 7, 2020).

Each of the annexes has capacity for 700 detainees. Id. ¶¶ 33, 38. Each is a former state prison

owned by GEO in McFarland, California, about 30 minutes by car from Mesa Verde. See id.

        Defendants appear to have been under time pressure when the new Mesa Verde contract

was signed. In October 2019, Governor Newsom signed into law Assembly Bill 32 (AB 32), an

                                        1
                            CASE NO. 3:20-CV-02731-VC
             PLAINTIFFS’ CASE MANAGEMENT CONFERENCE STATEMENT
          Case 3:20-cv-02731-VC Document 676 Filed 09/08/20 Page 4 of 8




amendment to the California Penal Code that would prohibit the operation of private detention

facilities not subject to a valid, ongoing contract as of January 1, 2020. See Cal. P.C. §§ 9500 et

seq, 9505(a). At the time AB 32 passed, the contract between ICE and GEO for the operation of

Mesa Verde was slated to terminate on March 18, 2020. See GEO v. Newsom, No. 3:19-cv-

02491-JLS-WVG, Dkt. 15-3 ¶¶ 30-31 (Decl. of Amber Martin) (S.D. Cal. Jan. 7, 2020); see also

id. Dkt. 15-1 (PI Motion) at 37-38 (explaining that new Mesa Verde contract was permissible

because it went into effect before January 1, 2020). GEO has since challenged AB 32’s

constitutionality and alternatively sought court approval that its new contract with Mesa Verde
incorporating the annexes is valid under the law’s terms. See id., Dkt. 15-1 at 37-38.

       In court filings in its challenge to AB 32 and other litigation involving the new Mesa

Verde contract, GEO has consistently stated that the two McFarland facilities (Central Valley

and Golden State) “are operated as annexes to the Mesa Verde facility.” GEO v. Newsom, No.

3:19-cv-02491-JLS-WVG, Dkt. 15-1 (PI Motion) (S.D. Cal. Jan. 7, 2020); see, e.g., GEO v.

Newsom, No. 2:20-cv-00533-TLN-AC, Dkt. 1 ¶ 36 (Complaint) (E.D. Cal. Mar. 9, 2020) (“The

Central Valley and Golden State facilities will serve as annexes to the Mesa Verde ICE

Processing Center…”); id. at Dkt. 23-3 (Dec. of Richard Long) ¶¶ 3-4 (E.D. Cal. Mar. 16, 2020)

(“As part of the same Mesa Verde contract, GEO operates the Central Valley Modified

Community Correctional Facility (MCCF) and Golden State MCCF as annexes to the Mesa

Verde ICE Processing Center…”); Immigrant Legal Res. Ctr. v. City of McFarland, No. 1:20-cv-

00966-TLN-AC, Dkt. 25 (Supp. Dec. of David Venturella) ¶ 4 (E.D. Cal. Aug. 10, 2020) (“On
December 30, 2019, having signed its new contract … to convert the Central Valley and Golden

State facilities into annexes to the Mesa Verde ICE Processing Center…”).

       To Plaintiffs’ knowledge, neither ICE nor GEO has explained what it means for a

detention space to be an “annex” to Mesa Verde, which Plaintiffs contend may have a bearing on

whether the annexes are already subject to this litigation. Meanwhile, GEO has expressed its

intent—and ICE’s—to immediately populate at least the Golden State annex over Labor Day

                                       2
                           CASE NO. 3:20-CV-02731-VC
            PLAINTIFFS’ CASE MANAGEMENT CONFERENCE STATEMENT
          Case 3:20-cv-02731-VC Document 676 Filed 09/08/20 Page 5 of 8




weekend with 560 detainees transferred from other ICE facilities. See Immigrant Legal Res. Ctr.

v. City of McFarland, Nos. 20-16557, 20-16580, Dkt. 7-1 at 1 (9th Cir. Aug. 21, 2020) (“ICE has

concluded that, beginning on September 6, 2020, it must transfer up to 560 detainees to one of

the facilities ...”); 1 GEO v. Newsom, No. 2:20-cv-00533, Dkt. 1 ¶ 67 (“ICE issued a contract

modification activating GEO's Golden State Annex to the Mesa Verde contract to house up to

560 detainees, beginning September 6, 2020.”). This plan would bring the Golden State annex to

the concerning level of 80% of its capacity. Plaintiffs have asked Defendants whether they have

followed through with this plan, but as yet Defendants have not responded. In other litigation,

GEO has asserted that it needs to immediately populate these annexes to protect detainees from

the threat of COVID. See Immigrant Legal Res. Ctr. v. City of McFarland, Nos. 20-16557, 20-

16580, Dkt. 7-1 at 1 (9th Cir. Aug. 21, 2020). However, in response to Plaintiffs’ request,

Defendants have largely refused to provide any information about COVID-related plans for

either annex.

                      PLAINTIFFS’ REQUESTS FOR INFORMATION
       Defendants have not affirmatively provided any information to Plaintiffs or the Court

about these facilities in the context of this litigation. After learning that Defendants appeared to

intend to populate the annexes over the Labor Day weekend, Plaintiffs emailed a list of questions

to Defendants on Friday, September 4. See Bernwanger Dec. Exh. A (email dated 9/4/2020 12:47

PM). In response, Defendants informed Plaintiffs that the annexes would not receive transfers

from the Bakersfield Mesa Verde facility or the Yuba County Jail and that further information

would be posted to ICE’s website within 30 days of the McFarland annexes’ opening. Id. (email

dated 9/4/2020 3:58 PM). Defendants also informed Plaintiffs that “[a] testing plan will be

implemented immediately and will follow the plan established for the Mesa Verde Detention

1
 In Immigrant Legal Res. Ctr. v. City of McFarland, which involves a claim that the City of
McFarland violated state law the permitting process for the annexes, the Ninth Circuit stayed a
preliminary injunction which would have prevented the immediate opening of these facilities;
briefing is ongoing. See No. 20-16557, Dkt. 19 (9th Cir. Sept. 1, 2020) (granting stay pending
appeal).
                                                3
                                 CASE NO. 3:20-CV-02731-VC
             PLAINTIFFS’ CASE MANAGEMENT CONFERENCE STATEMENT
          Case 3:20-cv-02731-VC Document 676 Filed 09/08/20 Page 6 of 8




Facility.” Id. It is not clear whether Defendants are referring to the testing guidance encouraged

by the CDC and IHSC, the intake testing established by Defendants prior to this Court’s recent

TRO, or the testing requirements recently ordered by this Court.

        Plaintiffs and Defendants further met and conferred by phone on Friday, September 4.

See Bernwanger Dec. ¶ 3. Defendants requested that Plaintiffs set forth their specific questions in

writing, along with a justification for why Plaintiffs’ questions are relevant to this litigation. Id.

Plaintiffs promptly did so. Id. Exh. A (email dated 9/4/2020 10:09 PM). On Monday, September

7, Plaintiffs also proposed that Defendants provide information, including the relationship
between the annexes and Mesa Verde, as part of a joint case management conference statement.

Id. Exh. B (email dated 9/7/2020 at 4:56 PM). Federal Defendants declined, stating that although

they “do not yet have a definitive position” on Plaintiffs’ specific questions, their position, along

with GEO’s, is that “the McFarland facilities are not relevant to this case.” Id. (email dated

9/7/2020 5:42 PM). Defendant GEO also stated their position that the orders in this case do not

apply to the annexes. Id. (email dated 9/7/2020 5:06 PM). GEO did not submit any further

response on whether they would submit a joint case management statement. Id.

        Plaintiffs recognize that Defendants have had limited time to respond to their requests for

information over the holiday weekend. However, GEO’s court filings make clear that

Defendants’ Labor Day Weekend plans have been in place for weeks. Further, Defendants

appear to have intentionally decided to operate these facilities as annexes to Mesa Verde, but

have never alerted either Plaintiffs or the Court regarding these plans.
        Plaintiffs respectfully request that the Court require Defendants to promptly respond to

Plaintiffs’ questions regarding the annexes so that Plaintiffs and the Court may determine

whether and to what extent the annexes are relevant to this litigation. For the Court’s

convenience, the questions posed by Plaintiffs that remain unanswered are as follows.

                                                 ***

    1. What is the relationship between an “annex” and Mesa Verde?

                                        4
                            CASE NO. 3:20-CV-02731-VC
             PLAINTIFFS’ CASE MANAGEMENT CONFERENCE STATEMENT
          Case 3:20-cv-02731-VC Document 676 Filed 09/08/20 Page 7 of 8




    2. Which ICE field office will oversee over the annexes?

    3. Are the ICE and GEO leadership (i.e., warden, AFODs) overseeing the annexes the same

       as in Mesa Verde?

    4. When did the annexes previously hold “overflow” from Mesa Verde?

    5. What was the relationship between the annexes and Mesa Verde when the annexes

       received overflow from Mesa Verde?

    6. Are the annexes expected to receive overflow from Mesa Verde going forward?

    7. How many people are expected to be detained at the annexes beginning this weekend,
       and at which of the two facilities?

    8. Will the annexes exclusively detain people in ICE custody?

    9. Based on Defendants’ assertions in other litigation that these facilities are annexes to

       Mesa Verde, and the inclusion of these annexes in the Mesa Verde contract, Plaintiffs are

       concerned that the existing orders should apply in these facilities. For example, we

       understand from an email sent by ICE regarding Lyon v. ICE that “[e]ssentially, as an

       annex to Mesa Verde, the same telephone access options will be available at Golden State

       as Mesa Verde.” Can you please confirm Defendants’ position on whether Judge

       Chhabria’s orders in Zepeda Rivas similarly apply to the annexes?

    10. Do Defendants intend to introduce people to either of these annexes over the next week,

       and if so how many, when, and from where?

    11. Do Defendants have plans to further increase population at either of these two annexes?
    12. Please provide any plans related to COVID preparedness (including with regard to social

       distancing, hygiene and sanitation, and medical care) for these facilities if they exist.2


Dated: September 8, 2020                          Respectfully submitted,

                                                  /s/ Bree Bernwanger

2
  In response to this question, Defendants stated that a testing plan would be implemented but did
respond regarding any other measures for COVID preparedness.
                                                 5
                                  CASE NO. 3:20-CV-02731-VC
            PLAINTIFFS’ CASE MANAGEMENT CONFERENCE STATEMENT
       Case 3:20-cv-02731-VC Document 676 Filed 09/08/20 Page 8 of 8




                                     Bree Bernwanger
                                     Hayden Rodarte
                                     LAWYERS’ COMMITTEE FOR
                                     CIVIL RIGHTS OF
                                     SAN FRANCISCO BAY AREA

                                     Manohar Raju
                                     Public Defender
                                     Matt Gonzalez
                                     Chief Attorney
                                     Francisco Ugarte
                                     Genna Ellis Beier
                                     Emilou H. MacLean
                                     OFFICE OF THE PUBLIC DEFENDER
                                     SAN FRANCISCO

                                     William S. Freeman
                                     Sean Riordan
Judah Lakin                          Angélica Salceda
Amalia Wille                         AMERICAN CIVIL LIBERTIES UNION
LAKIN & WILLE LLP                    FOUNDATION OF NORTHERN
                                     CALIFORNIA
Jordan Wells
Stephanie Padilla                    Martin S. Schenker
AMERICAN CIVIL LIBERTIES UNION       Timothy W. Cook
FOUNDATION OF SOUTHERN               Francisco M. Unger
CALIFORNIA                           COOLEY LLP

                                     Attorneys for Petitioners-Plaintiffs




                                   6
                       CASE NO. 3:20-CV-02731-VC
        PLAINTIFFS’ CASE MANAGEMENT CONFERENCE STATEMENT
